department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-4312-99 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation assistant from deborah a butler assistant chief_counsel field service cc dom fs subject tax_shelters - registration requirement this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a state x year year livestock date dollar_figurex date date dollar_figurey date date dollar_figurez date date tl-n-4312-99 year issue sec_1 is taxpayer a farm syndicate within the meaning of sec_464 and therefore a tax_shelter for purposes of sec_448 such that it cannot use the cash_receipts_and_disbursements_method of accounting is a a partnership spun-off from taxpayer a farm syndicate within the meaning of sec_464 and therefore a tax_shelter for purposes of sec_448 such that it cannot use the cash_receipts_and_disbursements_method of accounting conclusion sec_1 because taxpayer filed and received an exemption from the requirements of the registration provisions in its home state taxpayer falls within the notice of exemption provision of temp sec_1_448-1t the notice of exemption provision applies to the registration definition of farm syndicate in sec_464 consequently taxpayer is classified as a farm syndicate and thus a tax_shelter and cannot use the cash_method_of_accounting although a carried on breeding and research activities which were an integral part of taxpayer’s operation a itself never sought nor received an exemption from the requirements of the registration provision of its home state furthermore a included partners other than those comprising taxpayer accordingly a should not be treated as a farm syndicate and thus will not be a tax_shelter consequently a may continue to use the cash_method_of_accounting facts taxpayer is a state x partnership organized in year filing its first return for calendar_year end in year taxpayer was engaged in the production of livestock and operated other ancillary facilities associated with the livestock taxpayer’s taxable_year ending year is currently under examination there were two classes of partnership interests in taxpayer senior units sus and junior units jus the sus had no voting rights and conferred no right to participate in the management of taxpayer holders of the sus were entitled to a fixed rate of return and a liquidation preference but did not share in taxpayer's profits and losses holders of the jus shared in farms' profits and losses tl-n-4312-99 on date taxpayer applied to the state x securities commissioner securities commissioner for an exemption from the registration provisions of state x’s securities act regarding a limited offering of dollar_figurex of sus within state x about a month later on date the securities commissioner approved the use of the limited offeree exemption under state x’s securities act on date taxpayer again applied to the securities commissioner for an exemption from the registration provisions of the state x’s securities act this time for a limited offering of dollar_figurey of jus a few weeks later on date the commissioner approved the use of the limited offeree exemption for the offering of jus on date taxpayer applied for a third time for an exemption from the registration provisions of the securities act this time for a limited offering of dollar_figurez of sus about a month later on date the securities commissioner approved the use of the limited offeree exemption for sus offering on taxpayer’s initial form_1065 and for all subsequent years taxpayer has checked the box for the cash_method_of_accounting and has in fact used the cash_method on its tax returns on date taxpayer transferred its breeding and research division to a newly formed partnership a in return for a substantial ownership_interest there were two other partners of a but both held minimal ownership interests based on the facts developed to date it appears that the breeding activities carried on by a were and continue to be an integral part of taxpayer’s operation a elected and in fact used the cash_method on its tax returns at some point in year taxpayer converted to a limited_liability partnership and changed its name law and analysis sec_448 limits the use of the cash_receipts_and_disbursements_method of accounting for certain taxpayers c corporations partnerships with a c_corporation as a partner and tax_shelters accordingly a partnership without a c_corporation as are taxpayer and a is not prohibited from using the cash_method furthermore partnerships in the farming_business as are taxpayer and a even if a c_corporation is a partner are not prohibited from using the cash_method sec_448 thus for farming businesses only the classification as a tax_shelter under sec_448 prevents the use of the cash_method_of_accounting tl-n-4312-99 sec_448 provides in part that the term tax_shelter has the meaning given such term by sec_461 determined after application of paragraph thereof sec_461 in turn defines a tax_shelter as a any enterprise other than a c_corporation if at any time interests in such enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having the authority to regulate the offering of securities for sale b any syndicate within the meaning of sec_1256 and c any_tax shelter as defined in sec_6662 sec_461 however provides that in the case of the trade_or_business_of_farming as defined in sec_464 in determining whether an entity is a tax_shelter the definition of farming_syndicate in sec_464 shall be substituted for subparagraphs a and b of paragraph sec_464 defines the term farming_syndicate as a a partnership or any other enterprise other than a corporation which is not a s_corporation engaged in the trade_or_business_of_farming if at any time interests in such partnership or enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having authority to regulate the offering of securities for sale or b a partnership or any other enterprise other than a corporation which is not an s_corporation engaged in the trade_or_business_of_farming if more than percent of the losses during any period are allocable to limited partners or limited entrepreneurs temp_reg 448-1t b i provides that the term tax_shelter includes any enterprise other than a c_corporation if at any time including taxable years beginning before date interests in such enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having the authority to regulate the offering of securities for sale temp sec_1_448-1t dealing with the requirement of registration provides that for purposes of paragraph b i of this section an offering is required to be registered with a federal or state_agency if under the applicable federal or state law failure_to_register the offering would result in a violation of the tl-n-4312-99 applicable federal or state law regardless of whether the offering is in fact registered in addition an offering is required to be registered with a federal or state_agency if under the applicable federal or state law failure_to_file a notice of exemption from registration would result in a violation of the applicable federal or state law regardless of whether the notice is in fact filed sec_448 provides that the secretary shall prescribe such regulations as may be necessary to prevent the use of related parties pass-thru entities or intermediaries to avoid the application of this section to date no regulations have been promulgated under sec_448 a tax_shelter defined under sec_6662 includes partnerships and other arrangements which have as the principal purpose of the partnership or other arrangement the avoidance or evasion of federal_income_tax state x’s securities act generally provides that securities offered for sale have to be registered with the state or such offering will be unlawful an exemption from registration is provided in the securities act one of the terms of the exemption requires the offeror to get written approval prior to the making of the offer and the payment a filing fee although a taxpayer may receive an exemption from the registration requirements of the state x’s securities act it is still subject_to the requirement of other sections of the act including the suspension or revocation of an exemption advertising controls fraudulent practices and investigations the issue in the present case is whether taxpayer and a are tax_shelters for purposes of sec_448 that hinges on whether taxpayer and a are farm syndicates for purposes of sec_461 if taxpayer and a are farm syndicates they are tax_shelters and they are therefore prohibited from using the cash_method_of_accounting sec_448 does not itself define the term tax_shelter but incorporates the definition given that term in sec_461 which provides that a tax_shelter is any enterprise or entity coming within the definition of subparagraph a b or c of that paragraph subparagraph a defines a tax_shelter as any enterprise other than a c_corporation if at any time interests in such enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having the authority to regulate the offering of securities for sale sec_448 however provides that in defining the term tax_shelter sec_461 is to be applied after application of sec_461 sec_461 provides that in the case of the trade_or_business_of_farming the definition of farming_syndicate contained in sec_464 is to be substituted for the definitions of tax_shelter contained in sec_461 b as taxpayer and a are in the trade or tl-n-4312-99 business of farming the question of whether taxpayer and a are tax_shelters turns on whether they come within sec_464's definition of a farming_syndicate sec_464 defines the term farming_syndicate as any entity coming within the definition of subparagraph a or b of that paragraph subparagraph a defines a farming_syndicate as a partnership or any other enterprise other than a corporation which is not a s_corporation engaged in the trade_or_business_of_farming if at any time interests in such partnership or enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having authority to regulate the offering of securities for sale this definition of a farming_syndicate is virtually identical to that of a tax_shelter contained in sec_461 both include within their scope entities in which interests have at any time been offered for sale in any offering required to be registered with any federal or state_agency having the authority to regulate the offering of securities for sale the two definitions differ only with respect to their descriptions of the types of entities to which they apply ie any enterprise other than a c_corporation in the case of i a versus a partnership or any other enterprise other than a corporation which is not a s_corporation engaged in the trade_or_business_of_farming in the case of sec_464 the definition of tax_shelter in sec_461 and of farming_syndicate in sec_464 are hereafter sometimes referred to as the registration definitions issue taxpayer will constitute a farm syndicate within the definition of subparagraph c a of sec_464 and therefore a tax_shelter for purposes of sec_448 if at any time interests in taxpayer were offered for sale in any offering required to be registered with any federal or state_agency having authority to regulate the offering of securities for sale there are no regulations under sec_464 addressing what constitutes an offering required to be registered with any federal or state_agency having authority to regulate the offering of securities for sale however the regulations under sec_448 provide that an offering is required to be registered with a federal or state_agency if under the applicable federal or state law failure_to_file a notice of exemption from registration would result in a violation of the applicable federal or state law temp sec_1_448-1t we agree with your analysis that the notice of exemption provision of temp sec_1_448-1t is applicable to the registration definition of a farming_syndicate found in subparagraph a of sec_464 we agree that the provisions of the state x securities act which required taxpayer to file an application_for exemption from the act's registration provisions prior to making any offering of sus or jus constitute the type of requirement for notice of exemption tl-n-4312-99 from registration contemplated in temp sec_1_448-1t accordingly we agree that taxpayer is a farm syndicate within the definition of sec_464 and therefore a tax_shelter for purposes of sec_448 consequently taxpayer may not use the cash_method_of_accounting issue the question of whether a constitutes a farm syndicate as defined in sec_464 and is therefore a tax_shelter for purposes of sec_448 poses a rather different set of issues than does the question of whether taxpayer constitutes a farm syndicate this is so because at no time have direct interests in a been offered for sale in any sale required to be registered with any federal or state authority you argue that a may come within the registration definition of a farm syndicate under either of two theories a is an integral part of taxpayer and thus should be treated for these purposes similar to or as part of taxpayer and although there are no regulations regarding related parties the intent of the statute under sec_448 is to prevent the circumvention of the rules by use of related_party entities see sec_448 based on the facts developed to date the activities of a breeding and research were and continue to be an integral part of taxpayer’s livestock operations in addition taxpayer has the substantial ownership_interest in a these factors could indicate that taxpayer and a should be treated as parts of a single enterprise for purposes of applying the farm_syndicate_rules under sec_464 furthermore there are some factors which suggest that a may have been created from taxpayer for the purpose of avoiding the application of sec_448 violating sec_448 including the fact that the portions of the operations which were spun-off were those which would be most substantially effected by conversion from the cash_method_of_accounting and that there was no immediately apparent business_purpose for the creation of a we believe that the facts are insufficient to hold that a is a farm syndicate under sec_464 using a single enterprise theory while a is an integral part of the operations of taxpayer it has different ownership interests and should be respected as a separate taxable entity with respect to your second argument we believe that the failure to issue regulations under sec_448 hamstrings the service in trying to argue purpose and intent we do not believe there is enough in the code or the legislative_history to sec_448 to make sec_448 self- executing accordingly we believe that a is not a farm syndicate under section tl-n-4312-99 c a nor does a fall within the related_party rules of sec_448 therefore a is not prevented from using the cash_method_of_accounting 1because the question was not asked we offer no view on the application of sec_461 and whether it might be invoked to treat a as a tax_shelter under sec_448 and therefore prevent a from using the cash_method_of_accounting tl-n-4312-99 case development hazards and other considerations we feel strongly regarding our conclusion in issue that taxpayer falls within the notice requirements of the sec_448 sec_461 and sec_464 and thus is a farm syndicate which cannot use the cash_method_of_accounting we believe it is a close call regarding a and our conclusion in issue for entities merely to spin-off other entities contribute part of operations to those entities and thus avoid the application of the registration rules or any_tax shelter rules gives us pause your arguments for concluding that a should be treated as a farm syndicate are solid if facts indicate that the other partners had no independence of taxpayer or the partners in taxpayer then we believe there would be a stronger argument to disregard a however if there is any independence of the minority partners from taxpayer then we believe we should respect the separate_entity of a and that the hazards of treating the two as one entity are substantial we were more persuaded by your sec_448 argument regarding the related_party rules we concluded that the failure of regulations by the government would be held against the government we also do not believe there is enough in the code or the legislative_history to sec_448 to make sec_448 self- executing distinguishing the cases cited in you incoming memorandum including the neumann v commissioner 106_tc_216 finally we saw the absence of regulations as increasing the litigation hazards tl-n-4312-99 your arguments involving the purposes and intent of creating a are also applicable to another provision of sec_448 sec_461 defining tax_shelter for purposes of sec_448 contains subsection c sec_461 defines tax_shelter as any_tax shelter as defined in sec_6662 a tax_shelter defined under sec_6662 includes partnerships and other arrangements which have as the principal purpose of the partnership or other arrangement the avoidance or evasion of federal_income_tax see sec_1_6662-4 and -4 g ii which defines principal purpose if further facts indicate that the sole reason for creating a was to avoid the application of sec_448 then we recommend pursuing a shelter argument under sec_448 by invoking sec_461 and sec_448 on the other hand as you know arguments involving purpose and intent are fraught with hazards please call if you have any further questions deborah a butler assistant chief_counsel field service by gerald m horan senior technician reviewer cc dom fs it a
